Citation Nr: 0517450	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  90-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
1990 for the award of service connection under 38 C.F.R. 
§ 3.310(a) for right testicular atrophy and sterility and 
loss of use of a creative organ, to include whether a July 
1988 rating decision whereby service connection was denied 
for right testicular disability on a secondary basis was 
clearly and unmistakably erroneous.

2.  Entitlement to an increased disability evaluation for 
service-connected status post right orchiectomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Cleveland, Ohio Regional Office (the RO) of the Department of 
Veterans Affair (VA).  

Procedural history

The procedural history of this case is long and complex and 
it has led to a certain amount of confusion concerning what 
issues are currently on appeal.  For this reason, the Board 
deems it necessary to describe the procedural history in 
detail.

The veteran served on active duty from October 1956 to 
February 1959.  Service connection for residuals of hernia 
repair was granted by VA in May 1959. 

In July 1970, the veteran filed a claim in which he noted the 
fact that his right testicle had "practically disappeared" 
since an operation for his service-connected hernia at a VA 
medical facility.  In response, the RO, in January 1971, 
denied service connection for a right testicle condition on a 
secondary basis.  The veteran did not appeal that decision.

In January 1988, the veteran contacted VA.  He alleged that 
he had continuing testicular pain subsequent to surgery in 
1964, and that in 1970 he was found to have no sperm.  In 
July 1988, the RO denied the claim for service connection for 
atrophy of the right testicle on a secondary basis.  The 
veteran did not perfect an appeal of that decision.

On January 29, 1990, the veteran again filed a claim in which 
he requested that his right testicle disability considered as 
a secondary injury related to his service-connected inguinal 
hernia.  He specifically contended that following his hernia 
repair in 1964 by VA his right testicle had been found to be 
damaged.  In January 1991, a RO hearing officer determined 
that service connection was warranted for right testicle 
atrophy as secondary to the service-connected inguinal 
hernia.  In a February 1991 rating decision, the RO assigned 
a noncompensable (zero percent) rating for right testicle 
atrophy, effective as of January 29, 1990.

In November 1990, prior to the grant of service connection 
for right testicle atrophy on a secondary basis, the veteran 
requested that he be awarded benefits for his atrophied 
testicle on an alternative theory of entitlement, namely 
under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151), which 
provides for benefits for persons disabled or otherwise 
injured by VA treatment.  By the time the § 1151 claim was 
considered by the RO, service connection had been awarded for 
the right testicle atrophy as secondary to the service-
connected hernia.  The RO deemed the § 1151 claim to be moot, 
since any grant of such claim would not result in any benefit 
different from the already-established service connection.  
The RO interpreted the veteran's communication as a request 
for an increased rating for his now service-connected right 
testicle disability.  Entitlement to an increased rating was 
denied by the RO in February 1991.  The veteran thereafter 
indicated disagreement with that decision, he perfected an 
appeal of his claim for a compensable evaluation for his 
right testicle disorder through the submittal of a 
substantive appeal (VA Form 1-9) in July 1991.  

In April 1993, a personal hearing was held before a Member of 
the Board in Washington, D.C.  The issues identified at that 
time included whether the veteran was "misrated" as to his 
service-connected testicular disorder, and whether he should 
actually be rated for loss of use of both testicles.  In 
November 1994, the Board remanded the veteran's claim to the 
RO for consideration of additional evidence.  In July 1995, 
the RO denied a compensable evaluation for the service-
connected right testicle disorder; a supplemental statement 
of the case was issued in that month.  

In September 1995, the RO assigned a temporary total (100 
percent) rating for convalescence under 38 C.F.R. § 4.30, for 
the period from May 11, 1995 through June 30, 1995 for right 
orchiectomy and testicular prosthesis placement.  In a 
November 1996 rating action, the RO denied service connection 
for a nonfunctioning left testicle.  The RO also increased 
the disability rating for the service-connected right 
testicle, now characterized for rating purposes as status 
post right orchiectomy, to 30 percent, effective as of July 
1, 1995.  The RO, in its rating decision, noted that while 
the claim for service connection for the nonfunctioning left 
testicle was denied, the fact that the left testicle was 
nonfunctioning was considered as a factor in determining the 
nature of the residuals of the right testicle disability and 
that, under the applicable diagnostic criteria (see 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7523 and 7524), and the veteran 
would not have been entitled to any additional compensation 
if the nonfunctioning left testicle was service connected.

In January 1997, the veteran, in a letter to the RO, 
indicated as follows:  "I still believe that [w]e have one 
more issue pending and that issue is the date that I became 
sterile.  I believe if you check medical records you will 
find that I became sterile after my service connected hernia 
operation in 1964 at the VAMC.  I believe that this would 
come under the 1151 claim and was caused by the operation 
done at the VAMC in 1964 . . . ."    

In a September 1999 rating decision, the RO denied 
entitlement to service connection for sterility prior to 
January 20, 1990.  On a VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated September 23, 1999, 
the veteran's representative indicated that "[t]he issue 
before the Board is service connection for sterility prior to 
1/29/90."  On September 27, 1999, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, in which he 
indicated that he was in disagreement with VA's September 
1999 rating decision "for [s]ervice connection for sterility 
prior to 01-29-90."  He and his accredited representative 
were furnished with a statement of the case in May 2000 in 
which that was the sole issue referenced.  

In May 2000, the Board remanded this case for additional 
development.  In June 2003, the RO issued a supplemental 
statement of the case.  The case was returned to the Board, 
and in July 2004, the veteran's accredited representative 
presented a memorandum to the Board which indicated that "no 
further evidence or statement is necessary at this time."  

As noted above, the veteran was accorded a personal hearing 
in April 1993 before a Member of the Board.  The Board Member 
who held that hearing has since passed away.  Pursuant to 
38 C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in making the final determination of the 
claim.  In October 2004, the Board requested that the veteran 
indicate whether, due to the death of that Board Member, he 
desired another hearing.  In May 2005, his accredited 
representative informed VA that the veteran did not want 
another hearing, but instead wanted the Board to proceed with 
its adjudication.  The case is once again before the Board 
for appellate review.  

Clarification of issues on appeal

In May 2000, the Board considered the veteran's case, and 
identified the issues on appeal as follows:

1.  Whether the veteran is entitled to an 
effective date in 1970 based on a claim 
of service connection for right 
testicular atrophy and sterility/loss of 
use of a creative organ due to VA 
surgical treatment in 1964, pursuant to 
38 U.S.C. §  1151.

2.  Whether there was clear and 
unmistakable error in a rating decision 
in July 1988 denying service connection 
for right testicular atrophy.

3.  Entitlement to a compensable rating 
for service-connected status post right 
orchiectomy, the initial rating assigned, 
effective from January 29, 1990.

While the Board will ordinarily defer to the prior 
characterization of the issues on appeal, in this instance 
the Board finds that the May 2000 remand decision 
misidentified the matters that are before the Board.  In 
particular, the Board finds that the question of whether 
service connection for a right testicle disability should 
have been awarded prior to January 29, 1990 based on the 
provisions of 38 U.S.C.A. § 1151 has in effect been rendered 
moot by the fact that the benefits sought have already 
granted under 38 C.F.R. § 3.310.  This will be discussed in 
some length in the Board's analysis below.

With regard to the question of whether the RO's July 1988 
rating decision was clearly and unmistakably erroneous, which 
was identified in May 2000 as a matter on appeal, the Board 
notes that at no time has the veteran raised a claim of clear 
and unmistakable error as to the July 1988 rating decision, 
nor has he characterized that rating decision as containing 
clear and unmistakable error (CUE).  See Andre v. West, 14 
Vet. App. 7, 10 (2000).  However, the RO, based on the 
Board's May 2000 remand, addressed the matter of CUE in the 
supplemental statement of the case it issued in June 2003, 
providing the veteran at that time with a reason for its 
denial and the pertinent laws and regulations.  The Board 
will accordingly consider the matter of CUE as a sub-issue in 
conjunction with its determination as to whether an effective 
date earlier than January 29, 1990 is warranted for the award 
of service connection for a right testicle disability.  The 
issue has been modified on page 1 of this decision 
accordingly.  

With regard to the matter of a compensable or increased 
disability rating for service-connected status post right 
orchiectomy, the Board notes that the record is unclear as to 
whether this issue is, or is not, on appeal.  While the 
veteran perfected a claim as to this matter, as reflected by 
the Board's actions in its November 1994 remand, 
communications by and on behalf of the veteran subsequent to 
the RO's September 1995 award of increased compensation for 
this disorder appear to indicate that this issue was no 
longer on appeal.  However, the veteran's referring to one 
issue (the question of an earlier effective date) to the 
exclusion of another issue (the question of increased 
compensation) does not serve to withdraw that latter issue 
from appellate status.  See 38 C.F.R. § 20.204 (2004), 
requiring that withdraw of a claim on appellate status must 
include a specific statement that the claim is withdrawn.  
The Board will not infer that a claim is withdrawn in the 
absence of an overt statement to that effect.  Accordingly, 
it is the Board's belief that the increased rating issue 
remains on appeal.


FINDINGS OF FACT

1.  Service connection for an atrophied right testicle was 
most recently and finally denied by rating decision in July 
1988.  The veteran did not appeal that decision.

2.  The date of receipt of the veteran's reopened claim for 
service connection for a right testicle disability was 
January 29, 1990.

3.  In January 1991, the RO granted service connection for a 
right testicle disability (now characterized as status post 
right orchiectomy) and assigned a noncompensable (zero 
percent) evaluation rating effective from January 29, 1990, 
the date of receipt of the reopened claim.

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for a right testicle disability submitted to VA 
between the time the veteran's claim was previously and 
finally denied in July 1988 and the date of receipt by VA of 
his claim to reopen, January 29, 1990.

5.  The evidence does not demonstrate that the RO's July 1988 
rating decision, whereby a claim of entitlement to service 
connection for a right testicle disorder on a secondary basis 
remained denied, was based on either incorrect facts, 
incorrect application of statutory or regulatory provisions.  

6.  The evidence of record demonstrates that, prior to May 
1995, the veteran's right testicle disorder was manifested by 
atrophy of the right testicle.

7.  The evidence of record demonstrates that, as of May 1995, 
the veteran's right testicle disorder was manifested by 
removal of the right testicle and nonfunctioning of the left 
testicle.


CONCLUSIONS OF LAW

1.  There is no legal basis to assign an effective date 
earlier than January 29, 1990 for the award of service 
connection for a right testicle disability now characterized 
as status post right orchiectomy.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.155(c), 3.157, 3.400(q)(1)(ii) 
and (r) (2004).

2.  VA rating decisions in  January 1971 and July 1988 did 
not contain CUE.  38 C.F.R. § 3.105 (2004).

3.The criteria for an increased disability rating for 
service-connected status post right orchiectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7523, 7524 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

As has been described in the Introduction, this case involves 
a lengthy procedural history dating back approximately 15 
years.  Along the way, the veteran has received more than 
ample notification of what was required of him and what VA 
would do, as mandated by the VCAA.  The Board observes that 
the veteran was notified by the February 1991, January 1996, 
November 1996, and September 1999 rating actions issued in 
this case, by the statements of the case issued in May 1991, 
and May 2000, and by the supplemental statements of the case 
issued in November 1991, August 1992, July 1995, January 
1996, December 1996, and June 2003, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  These various documents (four 
rating actions, two statements of the case, and six 
supplemental statements of the case, as well as two Board 
remands) clearly discussed the evidentiary requirements as 
they pertain to the veteran's claims.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
various documents (rating actions, statements of the case, 
and supplemental statements of the case) issued since the 
veteran raised his claims in 1990 properly notified him of 
the information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.  Any failure 
of the RO to set forth this information in one particular 
document, such as a letter, was not prejudicial to the 
veteran.  
See Mayfield v. Nicholson, No. 02-1077 (April 14, 2005) [an 
error is not prejudicial when it does not affect the 
essential fairness of the adjudication].

In addition, and crucially, the issuance of a VCAA letter 
under the unusual circumstances here presented would be a 
fruitless exercise.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  Specifically with respect to the earlier 
effective date issue, the resolution of that matter hinges 
upon evidence which is already in the veteran's claim folder.  
With respect to the increased rating issue, the medical 
evidence indicates that veteran's disability, status post 
right orchiectomy, is stable.  No amount of additional 
development would lead to more evidence which could further 
inform the Board.  The veteran himself has not indicated that 
any such evidence exists.  VA has no further duty to notify 
the veteran of the evidence needed to substantiate his claim, 
or to assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See Dela Cruz, supra; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board also notes that the veteran's claims were re-
adjudicated in June 2003, after the enactment of the VCAA in 
November 2000 and after the veteran had been accorded ample 
opportunity to identify and/or provide evidence in support of 
his claim.

Remanding the case to the RO at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now over a decade and a half old. 
As the United States Court of Appeals for Veterans Claims 
(the Court) stated in Erspamer v. Derwinski, 1 Vet. App. 3, 
11 (1990): "Ten years is an undeniably, and unacceptably, 
long time to have passed since [the appellant] first filed 
the claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.





	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an effective date earlier than January 29, 
1990 for the award of service connection under 38 C.F.R. 
§ 3.310(a) for right testicular atrophy and sterility and 
loss of use of a creative organ, to include whether a July 
1988 rating decision whereby service connection was denied 
for right testicular disability on a secondary basis was 
clearly and unmistakably erroneous.

Pertinent law and regulation

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155 (2003).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003). The decision 
does not become final, however, unless the veteran is 
notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2004).

Clear and unmistakable error (CUE)

Previous determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As was noted in the Introduction, the veteran left military 
service in February 1959.  In a May 1959 rating decision, 
service connection was granted for residuals of a right 
femoral hernia repair.

The veteran filed a VA Form 21-4138, Statement in Support of 
Claim, dated in July 1970.  He stated that his right testicle 
had "practically disappeared" following his most recent 
right inguinal hernia surgery.  The veteran stated:  "I 
herby make [a] claim for increased compensation for loss of 
use of my creative organ."  The RO interpreted this as a 
claim for service connection for a right testicle condition 
on a secondary basis.  

The RO, in a January 1971 rating decision, denied service 
connection for a right testicle condition.  The RO found that 
the claimed condition in fact existed; a November 1970 VA 
examination report indicated that there was atrophy of the 
right testicle, and the report of a December 1970 VA urology 
examination noted that a semen analysis showed no sperm at 
all.  Evidence considered by the RO also included VA records 
pertaining to a right inguinal and femoral exploration with 
herniorrhaphy in June 1964.  The RO noted that this evidence 
did not indicate that the right testis had been involved.    

The RO found in its decision that the veteran's right 
testicle condition "could" have been the result of his 
service-connected conditions, but that there was no evidence 
to indicate any relationship, with the evidence failing to 
establish any reasonable doubt as distinguished from 
speculation or remote possibility.  

The veteran was notified of this rating decision and of his 
appeal rights by letter dated January 21, 1971.  He did not 
appeal this decision within the time allowed by law and 
regulations.

In January 1988, the veteran communicated to VA, stating  
that he had been tested in 1970 and was found to have no 
sperm, a condition he felt was attributable to injury caused 
by his hernia surgery.  By means of a letter dated in March 
1988, the veteran was advised that a claim of entitlement to 
service connection for a right testicle disorder had been 
denied in January 1971, that he had been notified of that 
decision and of his right to appeal, and that, since he did 
not respond within the appeal period, that decision was final 
and could be reopened upon the submission of current medical 
evidence demonstrating that either a right testicle disorder 
or sterility was due to his service-connected disabilities.  
The veteran thereafter submitted medical evidence that 
included records reflecting treatment in 1980, and a 
statement from a private physician dated in April 1988 noting 
treatment since 1981 and including an opinion by the 
physician that the veteran's right testicular atrophy was 
probably a consequence of his hernia surgery.  

The RO, in July 1988, confirmed and continued its previous 
denial of the veteran's claim.  The veteran was advised by 
means of a letter dated August 3, 1988 that service 
connection for a right testicle condition continued to be 
denied.  The veteran submitted a timely notice of 
disagreement and was thereafter furnished with a statement of 
the case.  The veteran did not perfect his appeal of the RO's 
decision by submission of a substantive appeal, 
notwithstanding the fact that the RO specifically advised him 
that he had until August 3, 1989 to complete his appeal.  

Thereafter, nothing was heard from or on behalf of the 
veteran with respect to the claimed right testicle disorder, 
or with regard to any other matter before VA, until January 
29, 1990.  On that date, the RO received a VA Form 21-4138, 
Statement in Support of Claim, dated January 23, 1990, signed 
by the veteran and requesting to have his right testicle 
condition "named as a secondary injury related to" his 
service-connected inguinal hernia.  Evidence submitted 
thereafter included a November 1966 private medical record 
showing right testicle atrophy due to surgery complications.  
The veteran's reopened claim was initially denied by rating 
decision in April 1990, and he appealed.  In January 1991, 
during the pendency of the appeal, a RO hearing officer 
granted service connection for right testicle atrophy as 
secondary to the service-connected inguinal hernia, and in 
particular as related to the hernia repair the veteran 
underwent in 1964.  In a February 1991 rating decision, a 
noncompensable disability rating was assigned, effective 
January 29, 1990.  

The veteran has since perfected an appeal as to the 
appropriate effective date for the award of service 
connection for his right testicle disability.  The veteran 
claims the effective date should go back to 1964, when he 
underwent the right inguinal hernia surgery that was later 
deemed to have resulted in his right testicular disability 
and accompanying sterility.  

Analysis

The veteran's right testicle disability, now characterized as 
status post right orchiectomy, has been service connected 
since January 29, 1990.  As noted above, he believes that 
service connection should be effective from 1964, when he 
underwent the surgery that medical evidence shows resulted in 
his right testicle injury.  

The alleged claim under 38 U.S.C. § 1151

The veteran appears to contend that the claim he filed in 
July 1970 was a claim under 38 U.S.C. § 1151 (denominated at 
the time 38 U.S.C. § 351), which claim was unacted-upon to 
the present day.  The Board rejects this notion.  

As was alluded to in the Introduction, VA benefits for right 
testicular atrophy were awarded pursuant to 38 C.F.R. 
§ 3.310, effective January 29, 1990.  These are exactly the 
same benefits as the veteran seeks under the provisions of 
38 U.S.C. § 1151.  See 38 U.S.C.A. § 1151 (benefits under 
that section are awarded "in the same manner as if such . . 
. disability . . . were service-connected."  In this 
connection, the veteran has not now, nor has he ever, 
challenged the grant of service connection for right 
testicular atrophy on a secondary basis.   
  
Thus, the award of the benefits sought renders any claim 
under 38 C.F.R. § 1151 moot.  The veteran cannot receive the 
same benefits twice.  Accordingly, as long as the veteran is 
in receipt of service connection benefits for the same 
disability any claim under § 1151 is a legal nullity.  

In brief, the veteran cannot have it both ways.  He was 
awarded service connection for a right testicle disability 
pursuant to 38 C.F.R. § 3.310(a).  He has been in receipt of 
benefits for this disability, deemed to be service connected, 
since January 1990.  He now appears to be claiming that 
essentially the same benefits should have been awarded for 
that disability pursuant to 38 U.S.C.A. § 1151, not 38 C.F.R. 
§ 3.310.  However, he has shown no inclination to renounce or 
otherwise give up any benefits he is receiving due to the 
award of benefits based on his claim of secondary service 
connection.  In particular, he has not renounced his 
entitlement to those benefits (see 38 C.F.R. § 3.106, which 
sets forth the procedures by which such action can be taken), 
nor has he asked that service connection for right testicular 
disability be severed so that he can seek benefits under any 
alternate theory.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained immediately above the Board believes 
that any putative claim under § 1151 has been rendered moot 
by the award of the same benefits under 38 C.F.R. § 3.310, 
the Board will briefly address the merits of the veteran's 
contention.
    
A review of the July 1970 claim does not in any way suggest 
that the veteran was seeking benefits under 38 U.S.C. § 351.  
He did not contend in any way, shape or form that his right 
testicle disability was due to any misadventure in the VA 
hospital.  Indeed, the veteran was unclear as to when the 
hernia surgery occurred ["in 1962 or 63"], and he indicated 
that the testicular atrophy occurred "since", not in 
connection with, such surgery.   

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  
See also Talbert v. Brown, 7 Vet. App. 352, 356 (1995) [VA is 
not required to conduct an exercise in prognostication by 
inferring any claim for service connection in the absence of 
evidence showing that the veteran is claiming benefits for a 
disability that is related to service].  

Here, the veteran asked for "increased compensation" in 
July 1970.  He referred to his [service connected] right 
inguinal hernia.  He did not indicate any improper care at 
the VA medial facility.  The RO reasonably interpreted this 
as a secondary service connection claim and acted on it.  The 
veteran did not object to the RO's so handling the case.  
Thus, the record does not reflect any intent of the veteran 
to file a claim under 38 U.S.C. § 351 in July 1970.

The Board additionally observes that, although not 
specifically contended by the veteran, his January 1988 claim 
similarly cannot be interpreted to be a claim under 38 U.S.C. 
§ 1151.  As in 1970, he did not contend that improper VA 
medical care caused the testicular atrophy, see 38 U.S.C. § 
351 (1987); the thrust of his claim was that the testicular 
atrophy was secondary to the service-connected hernia.    

In short, the Board rejects the alleged § 1151 claim as a 
basis for awarding an earlier effective date.  The Board will 
therefore move on to a discussion of the veteran's remaining 
contentions 

Effective date - merits discussion

The veteran was awarded service connection on a secondary 
basis in January 1991, effective as of January 29, 1990.  The 
Board must determine whether an earlier effective date for 
the award of service connection on that basis is warranted.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's right testicle disability is 
dependent on two factors: date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 et seq. (2004).

In this case, the veteran's original claim seeking 
entitlement to service connection for a right testicle 
disability was denied by RO in an unappealed rating decision 
in January 1971.  The last final decision was the July 1988 
rating decision, the appeal of which was likewise not 
perfected.  The record shows that the veteran was properly 
advised of these decisions and of his appellate rights.  
Because he did not initiate an appeal (with regard to the 
January 1971 rating decision) or perfect an appeal (with 
regard to the July 1988 rating decision), these rating 
decisions became final by operation of law.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

The veteran's January 2000 claim of entitlement to service 
connection for right testicle atrophy was granted by the RO, 
effective January 29, 1990.  The Board must therefore review 
the record to determine whether a request to reopen the 
previously denied claim of service connection for a right 
testicle disability was filed after July 1988, the date of 
the last final RO decision on the issue of the veteran's 
entitlement to service connection for a right testicle 
disorder, and before the current effective date of the award 
in question, January 29, 1990.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).

After a careful review of the record, the Board concludes 
that no communication was received from the veteran that may 
be considered to be a claim of entitlement to service 
connection for a right testicle disability, including a 
request to reopen the previously-denied claim.  The veteran 
has pointed to no such communication during that period.  In 
fact, as discussed above, the record is devoid of any 
evidence or communication whatsoever during the period in 
question.  Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for a right testicle disorder between the time his 
claim was previously denied in July 1998 and when he next 
communicated with VA in January 1990.

The veteran has alleged that the effective date for the award 
of service connection for his right testicle disability 
should be the date that the disability first occurred, in 
June 1964.  To some extent, the veteran appears to be raising 
an argument couched in equity, in that he contends it is 
unfair to deny an earlier effective date for a disability 
when the disability in fact existed prior to the currently 
assigned effective date.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The 
Board has decided this case based on its application of this 
law to the pertinent facts.  

In sum, the Board has decided this case based on its 
application of this law to the pertinent facts.  As discussed 
above, service connection for a right testicle disability was 
previously and finally denied in 1971 and 1988.  Upon receipt 
of additional evidence in 1990, in the form of a November 
1966 private medical record, service connection for a right 
testicle disorder was granted as of the date of receipt by VA 
of the veteran's request to reopen his claim, January 29, 
1990.

CUE

The veteran has also challenged the July 1988 rating decision 
as clearly and unmistakably erroneous; that is, a finding of 
CUE would vitiate the July 1988 decision and allow for an 
effective date prior thereto.  

As stated above, in order to find that CUE was present in a 
final rating decision, the evidence must show that (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel, supra, at 245. 

The veteran has not alleged CUE with specificity.  See Andre, 
supra.  In essence, he has merely expressed displeasure with 
the January 1971 and July 1988 denials of his claim, and not 
on any specific error of law or fact that, had it not been 
made, would have manifestly changed the outcome of that 
decision.  See Crippen v. Brown, 9 Vet. App. 412 (1996) [a 
valid CUE claim must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated. In 
other words, to present a valid claim of clear and 
unmistakable error the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence]. 

In short, order to show that CUE occurred the evidence must 
show that the law was incorrectly applied to the facts as 
they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  For reasons 
expressed above, the Board concludes that a valid claim of 
CUE has not been advanced by the veteran. 

Conclusion

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's right testicle disability any 
earlier than January 29, 1990, the date of receipt of his 
reopened claim for this disability.  The appeal is therefore 
denied.

2.  Entitlement to an increased disability evaluation for 
service-connected status post right orchiectomy, currently 
evaluate as 30 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right testicle disorder is currently rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7524 [testis, 
removal] (2004).  During the period covered by this decision, 
it was also rated under Diagnostic Code 7523 [testis, atrophy 
complete].  These are clearly the most appropriate diagnostic 
codes because they pertain specifically to the disorders 
diagnosed in the veteran's case (testicular atrophy and 
orchiectomy).  The Board can identify nothing in the evidence 
to suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested that other 
diagnostic codes should be used.  Accordingly, the Board 
concludes that the veteran has been appropriately rated under 
Diagnostic Codes 7523 and 7524.

Specific schedular criteria

Under Diagnostic Code 7523, complete testicular atrophy is 20 
percent disabling when both testes are involved, and 
noncompensable (zero percent disabling) when only one testis 
is involved.  

Under Diagnostic Code 7524, removal of both testes is 30 
percent disabling, while removal of only one testis is 
noncompensable (zero percent disabling).  The Diagnostic Code 
also stipulates that, in cases of the removal of one testis 
as the result of a service-incurred injury or disease, other 
than an undescended or congenitally undeveloped testis, with 
the absence or nonfunctioning of the other testis unrelated 
to service, an evaluation of 30 percent will be assigned for 
the service-connected testicular loss.

Fenderson considerations

The veteran has appealed the initial assignment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

Private medical evidence dated in November 1966 (received in 
1990) shows that there was right testicle atrophy due to 
hernia surgery complications.  The report of a November 1970 
VA examination indicates diagnoses to include right testicle 
atrophy.  An April 1988 statement from a private physician 
notes the manifestation of an atrophic right testicle with 
compensatory hypertrophy of the left testicle.  

In a February 1991 rating decision, the RO granted service 
connection for atrophied right testicle, rated noncompensably 
disabling).

VA hospitalization records dated in May 1995 show that the 
veteran was admitted with a diagnosis of atrophied right 
testicle and chronic pain, and that a right orchiectomy and 
placement of a testicular prosthesis was performed.  

In May 1996 the veteran, through his accredited 
representative, advised VA that his left testicle was non-
functional.  The report of a June 1996 VA examination 
reflects objective findings of right testicular prosthesis, 
and normal left testicle.  The report of another VA 
examination, conducted in July 1996, shows that the left 
testicle was found to function normally, per the examination 
and laboratory tests.  The report of laboratory testing 
conducted in October 1996 shows that sperm count was zero.

In a November 1996 rating decision, the RO assigned a 30 
percent rating as of July 1, 1995 for the service-connected 
disorder, which was re-characterized as status post right 
orchiectomy.

There are no recent medical examination and treatment 
records.

Analysis

Prior to May 1995, when a right orchiectomy was performed, 
the veteran's disability was manifested by the atrophy of his 
right testicle.  Under Diagnostic Code 7523, complete atrophy 
of one testicle is rated as noncompensable.  A compensable 
(20 percent) rating is appropriate only when both testes are 
atrophied.  

The medical evidence does not demonstrate that the veteran's 
left testicle had atrophied.  It therefore follows that a 
noncompensable evaluation is appropriate for the period 
during which his right testicle was atrophied, but had not 
yet been removed.  This period extends from January 29, 1990, 
which is the date that service connection for this disability 
was established, through May 10, 1995, the day prior to the 
date that the veteran was hospitalized for treatment that 
ultimately resulted in removal of his right testicle.

The veteran was subsequently awarded a 30 percent rating for 
status post right orchiectomy became effective.  The RO, in 
assigning this 30 percent disability rating, noted that, 
while only the right testicle had been removed, the left 
testicle was not producing sperm and was therefore considered 
to be nonfunctioning.  Under the provisions of Diagnostic 
Code 7524, this is the maximum schedular rating that can be 
assigned for removal of both testes.  

The instant case arises from an initial grant of service 
connection for PTSD; accordingly, the procedures set forth in 
Fenderson are for application.  The discussion above makes 
clear that the noncompensable evaluation assigned for the 
period between January 29, 1990 and May 10, 1995, and the 30 
percent disability rating assigned for the period that began 
on July 1, 1995, are the only ratings that can be assigned 
for those periods under the appropriate diagnostic criteria.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The Board, however, can address the possibility that the 
veteran's claim warrants referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
with regard to the potential for assignment of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2004).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for his service-connected right testicular disability, other 
than for the several days in May 1995 during which he 
underwent a right orchiectomy.  [A temporary total (100 
percent) rating was thereafter assigned for the period that 
began on the first day of this hospitalization and extended 
through a period of convalescence.]

Likewise, there is no evidence that his right testicle 
disorder causes marked interference with employment.  The 
veteran has not alleged, nor does the evidence show, that 
this disability causes him to miss employment or otherwise 
interfere with employment in any manner.  

In addition, the medical evidence does not demonstrate any 
exceptional or unusual clinical picture; since his May 1995 
surgery, the veteran does not appear to have required any 
ongoing medical treatment for this disorder, nor is there any 
other factor that would warrant the referral of this 
disability to appropriate officials within VA for 
consideration of an extraschedular rating.  

Conclusion

For reasons and bases set forth above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
increased rating claim.  The benefit sought on appeal is 
accordingly denied.







ORDER

Entitlement to an effective date earlier than January 29, 
1990 for the award of service connection under 38 C.F.R. 
§ 3.310(a) for right testicular atrophy and sterility and 
loss of use of a creative organ is denied.

Entitlement to an increased disability evaluation for 
service-connected status post right orchiectomy is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


